UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1276


DIAN C. KISHUN,

                  Plaintiff – Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security; LISA DE
SOTO, Deputy Commissioner of Disability Adjudication and
Review Board,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cv-00614-BO)


Submitted:   January 25, 2011                Decided:   March 14, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dian C. Kishun, Appellant Pro Se.           Robert K.   Crowe, SOCIAL
SECURITY ADMINISTRATION, Baltimore,         Maryland,   for Appellee
Astrue.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dian   C.   Kishun      appeals      the   district    court’s       order

granting    Astrue’s       motion    for       judgment   on      the     pleadings,

affirming   the    decision    of    the       administrative     law    judge,    and

denying Kishun’s motion for judgment on the pleadings.                         We have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                         Kishun

v. Astrue, No. 5:08-cv-00614-BO (E.D.N.C. Jan. 13, 2010).                           We

dispense    with    oral    argument       because     the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2